Detailed Office Action
The communication dated 6/22/2022 has been entered and fully considered.
Claim 23 is new.  Claims 6 and 18 have been canceled.  Claims 105, 7-17, and 19-23 are pending with claim 22 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments

Applicant argues that claims 3 and 21 have been amended.
	The applicant has amended the claims such that they at least are no longer “intended result”.  The language is still “using”.  The applicant has not given any specific steps of how the biomass is used in anaerobic digestion to biogas [see e.g. MPEP 2173.05(q)].

Applicant argues that the rejection to claims 10 and 17 should be withdrawn as it is clear that the 500 bar pressure is the pressure that is applied by the piston or ring die or flat die.
Yes, the pressure is the pressure applied by the piston, ring die, or flat die.  However, as per the rejection it is not clear whether the measurement of the pressures is “Atmospheric” or “gauge” pressure.
Applicant argues that THEER and SAHA use small scale reactor and that small-scale reactor don’t need agitation.
	The instant invention is not limited to industrial scale processing.  It may be small scale processing.  As such the teachings of THEER/SAHA meet the claim limitations alone.
Applicant’s attorney argues that conventional full-scale reactors there is always agitation without exception.
	In response attorney argument is not a substitute for evidence.  The applicant’s attorney provides no evidence for the alleged fact that “conventional full-scale reactors there is always agitation”.  Furthermore, the batch reactor of SMOOK does not have an agitator.
Applicant argues that THEER is using a small mass incubators.  Applicant argues that as THEER does not disclose or teach omitting or preventing agitation of mass that one of skill in the art would intentionally use or implicitly expect agitation.
	In absence of a teaching of something being present the person of ordinary skill in the art would expect it not to be present.  
“[A] reference need not state a feature’s absence in order to disclose a negative limitation.” AC Techs., S.A. v. Amazon.com, Inc., 912 F.3d 1358 (Fed. Cir. 2019)
In fact, earlier in the applicant’s own arguments the applicant states that in small reactors of THEER and SAHA agitation is not used.

    PNG
    media_image1.png
    111
    762
    media_image1.png
    Greyscale

Applicant argues that THEER does not teach the recited temperature.
	The Examiner agrees but argued that the claimed temperature was obvious.  The applicant failed to argue the obviousness of changed in temperature.
Applicant argues that an increased temperature allows for the elimination of agitation.  The applicant argues that the increased temperature allows for the elimination of agitation.
	It is not clear in the instant specification where it states that an increased temperature allows for the elimination of agitation.  
Applicant argues that SAHA and THEER are to small scale which is distinguishable from large scale processing.
	The applicant does not claim the scale of processing in the claims.
Applicant argues that SAHA is applied to acid impregnation not autohydrolysis as claimed.
	The applicant does not claim that acids are excluded except in new instant claim 23.
Applicant argues the use of hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues that it is common knowledge that full-scale reactors always include agitation.
	In response THEER/SAHA are not full-scale reactors and as the applicant has previously stated small reactors do not use agitation.  Further, as argued above the applicant does not claim large scale reactors.
Applicant argues that the reason for optimizing temperature that the person of ordinary skill in the art would look to optimize stirring.
	Temperature directly effects reaction rate.  Specifically increasing temperature increases the rate of reaction (Arrhenius equation).  There is no clear significant effect from stirring.
Applicant argues that SMOOK as combined with THEER/SAHA would not remedy and deficiencies therein.
	The reactor of SMOOK does not have any agitators or mixers.  Further circulation and steaming are only used to heat the reactor to temperature.  After the batch digester reaches the desired treatment temperature circulations stops [pg. 88 col. 1 par.4]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 21, the applicant claims a use of biomass but does not claim any method steps [see e.g. MPEP 2173.05(q)].
was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
In claims 10 and 17, the applicant claims a pressure.  However, it is not clear if this is atmospheric pressure or gauge pressure.  For the purpose of examination, the Examiner interprets the pressure as atmospheric pressure.
Claims 19-21 depend from claim 17 and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Effects of the pelleting conditions on chemical composition and sugar yield of corn stover, big bluestem, wheat straw, and sorghum stalk pellets by Theerarattananoon, et al., hereinafter THEER, in view of, if necessary, Dilute Acid pretreatment, enzymatic saccharification and fermentation of wheat straw to ethanol by SAHA et al., hereinafter SAHA.
As for claims 1, 2, and 4, THEER discloses taking what straw biomass and compressing said biomass into pellets [abstract, Table 1].  THEER uses a ring-die pelletizer [pg. 618 col. 1 “results and discussion”].  THEER discloses that a dilute acid treatment takes place in Parr reactor which is a batch type reactor.  THEER discloses multiple trials in the Parr reactor and therefore it is operates semi-continuously [Table 1].
THEER discloses adding the wheat straw pellets into a reactor with water [pg. 617 col. 1 “dilute acid pretreatment”].  The water is about 90% [pg. 617 col. 1 “dilute acid pretreatment”] which falls within the claimed range.  The time is 30 minutes which falls within the claimed range and the temperature is 140 degrees C which falls outside of the claimed range [pg. 617 col. 1 “dilute acid pretreatment”].  The biomass is removed and then washed [pg. 617 col. 1 “dilute acid pretreatment”].
The temperature is 140 degrees C which is outside the claimed range.  However, a change in temperature is typically prima facie obvious [see MPEP 2144.05 (I)].  The person of ordinary skill in the art would expect increasing the temperature to increase the reaction rate and allow for a shorter processing time. 
Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the alternative, if necessary, in the same art of hydrolyzing the biomass of wheat straw in a dilute-acid hydrolysis process SAHA discloses the temperatures of 140, 160 degrees C, and 180 degrees C [pg. 3694 col. 2 section 2.2].  SAHA discloses that a high temperature produces more sugars during the dilute acid hydrolysis [Figure 1].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the higher temperatures of SAHA to the dilute acid hydrolysis of THEER.  The person of ordinary skill in the art would be motivated to do so to increase sugar yield as suggested by SAHA [pg. 3697 section 3.1.2 Effect of temperature and Figure 1].
The claim requires no agitation by either mechanical means or explosive decompression.  The process of THEER and if necessary SAHA is dilute acid hydrolysis and does not increase the pressure and then quickly decrease the pressure to steam explode the contents of the reactor.
Further, both use small reactors (Parr reactor or autoclave) and do not specify that mixing occurs.
“[A] reference need not state a feature’s absence in order to disclose a negative limitation.” AC Techs., S.A. v. Amazon.com, Inc., 912 F.3d 1358 (Fed. Cir. 2019)
Although a Parr reactor can have a mixer THEER does not specify its use or its importance.  As such it is the Examiner’s position that no mixing limitation is taught.  
Alternatively, since there are only two choices mixing not mixing it is the Examiners position that it would be obvious to try not having mixing from a small list of choices.  The person of ordinary skill in the art would expect success as THEER/SAHA do not specify the need for mixing during dilute acid hydrolysis.  Further, market pressures would lead to saving money by not purchasing an additional mixer and/or powering a mixer.
As for claim 7, THEER discloses the biomass is broken down by a hammermill and passes through a 6.5 mm screen size [Table 1] which overlaps with the instant claimed range. 
As for claim 8, as substantially the same type of compression is used by THEER (ring die pelletizer) on substantially the same biomass type (wheat straw) it would be expected that the fiber structure would also be substantially preserved.
As for claim 9, the biomass prior to pelletizing of THEER has a moisture content of 10% which falls within the claimed range [pg. 616 col. 2 “materials and methods” last paragraph].
As for claim 12, the wheat straw pellets of THEER has the dilute acid added prior to the hydrothermal treatment and therefore pre-wetted [pg. 617 col. 1 “dilute acid pretreatment”].
As for claim 13, THEER discloses 53 grams in 500 ml (0.5 Liters) which equals 0.106 which falls within the claimed range [pg. 617 col. 1 “dilute acid pretreatment”].
As for claim 14, THEER discloses a lab scale treatment.  At the time of the invention it would be obvious to the person of ordinary skill in the art to scale up the system for larger industrial quantities.  It is typically prima facie obvious to make changes in size or proportion [see e.g. MPEP 2144.04 (IV) (A)].  
"mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
As for claim 15, in both THEER and SAHA the vessels are open to atmospheric pressure (0 bar gauge; 1 bar absolute).  They do not discharge their contents into a reactor with an over pressure greater than 4 bar.
Claims 1,2, 4, 7-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over THEER in view of, if necessary SAHA and Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claims 1, 2, 4, 7-9, and 11-15, THEER and, if necessary, SAHA teach the features as per supra.  The Examiner argued that no mixing limitations was met by or obvious over THEER/SAHA.  In the alternative SMOOK discloses industrial scale stationary vertical batch digesters [pg. 84 col. 2] for lignocellulosic materials.  The batch digesters can be used for hydrolysis and acid conditions [pg. 84 col. 2]. The batch digesters do not have stirring/mixing devices.  At the time of the invention it would be obvious to the person of ordinary skill in the art to perform the dilute acid hydrolysis process of THEER/SAHA in the batch digester of SMOOK.  The person of ordinary skill in the art would be motivated to do so to scale up the process from a lab scale to an industrial scale.  The person of ordinary skill in the art would expect success as these batch digesters are known to work for hydrolysis applications.
In addition to the above as for claim 14, the industrial batch digesters of SMOOK hold over tons of material and therefore fall within the claimed range [pg. 84 col. 2].
As for claim 11, the biomass prior to pelletizing of THEER has a moisture content of 10% [pg. 616 col. 2 “materials and methods” last paragraph] and is fed into the batch reactor.
SMOOK discloses that during heat up the liquid will circulate around through the heat exchanger.  Therefore, liquid will be continuously introduced as the batch process heats up [pg. 86 Figure 8-5].  As the temperature rises above 100 degrees C the reactor will be under pressure.  The DM content according to THEER 53 grams in 500 ml (0.5 Liters) or about 10% which is slightly outside of the claimed range [pg. 617 col. 1 “dilute acid pretreatment”].  However, changes in concentration will not typically support non-obviousness [see MPEP 2144.05 (I)]. 
Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Increasing the DM% will allow for more production in the same reactor.
As for claim 15, SMOOK discloses that the digester is sent to a blow tank [pg. 87 col. 1].  A blow tank operates at around atmospheric pressure [pg. 95 col. 2 par. 1].
As for claim 16, THEER discloses that after dilute acid hydrolysis the solids are washed [pg. 617 col. 1 “dilute acid pretreatment”].  SMOOK discloses that washing can occur in the batch digester [pg. 87 Figure 1 (1) and pg. 88 col. 2 2nd paragraph].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over THEER, if necessary SAHA, and if necessary SMOOK as applied to claims 1 and 2 above, and further in view of A review of biomass densification systems to develop uniform feedstock commodities for bioenergy application by TUMULURU et al., hereinafter TUMULURU.
THEER and if necessary SAHA and if necessary SMOOK teach all the features as per supra including a ring die to compress the lignocellulosic biomass.  The references do not disclose piston-based compression. TUMULURU discloses that biomass can be densified by a piston press into cubes instead of pellets [pg. 686].  At the time of the invention it would be obvious to the person of ordinary skill ion the art to substitute one known biomass densification process for another known densification process absent evidence of unexpect3ed results.  The person of ordinary skill in the art would reasonably expect both processes to densify the biomass of THEER.
Claim 10, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over THEER, if necessary SAHA, and if necessary SMOOK as applied to claims 1 and 2 above, and further in view of Fuel pellets from biomass: The importance of the pelletizing pressure and its dependency on the processing conditions by STELTE et al., hereinafter STELTE.
As for claim 10, THEER discloses a ring die pelletizer as per above.  THEER does not disclose the pressure of operation of the ring-die pelletizer.  STELTE discloses ring-die pelletizers [pg. 2 last paragraph].  STELTE discloses wheat for pelletizing [pg. 4 section 2.1].    Further STELTE discloses that pressure is directly related to compaction [pg. 14 Figure 9] but as pressure gets higher the amount of increase pellet density decreases [pg. 14 Figure 9].  Finally, STELTE discloses that straw pressure is less than 30 Mpa (300 bar) [pg. Figure 6].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known straw pelleting pressure of STELTE to the straw of THEER.  The person of ordinary skill in the art would expect the pressure to densify the straw.  
As for claim 17, THEER and if necessary SAHA, and if necessary SMOOK teach all the features as per above.  HEER does not disclose the pressure of operation of the ring-die pelletizer.  STELTE discloses ring-die pelletizers [pg. 2 last paragraph].  STELTE discloses wheat for pelletizing [pg. 4 section 2.1].    Further STELTE discloses that pressure is directly related to compaction [pg. 14 Figure 9] but as pressure gets higher the amount of increase pellet density decreases [pg. 14 Figure 9].  Finally, STELTE discloses that straw pressure is less than 30 Mpa (300 bar) [pg. Figure 6].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known straw pelleting pressure of STELTE to the straw of THEER.  The person of ordinary skill in the art would expect the pressure to densify the straw.  
THEER further discloses that the wheat straw has a density of 613-852 kg/m3 after densifying which falls within the claimed range [pg. 618 Table 1].  It is the Examiners position that as substantially the same densifying system and substantially the same pressures are used to densify substantially the same material to substantially the same density that the densified pellets of THEER will have the same swelling factor/rapid hydration factor of the claim.
As for claims 19 and 20, the biomass prior to pelletizing of THEER has a moisture content of 10% [pg. 616 col. 2 “materials and methods” last paragraph] and is fed into the batch reactor.
SMOOK discloses that during heat up the liquid will circulate around through the heat exchanger.  Therefore, liquid will be continuously introduced as the batch process heats up [pg. 86 Figure 8-5].  It will pre-wet the biomass prior to hydrothermal treatment (temperature at 160 degrees C).  As the temperature rises above 100 degrees C the reactor will be under pressure.  
Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over THEER, if necessary SAHA, and if necessary SMOOK as applied to claims 1 above, and further in view of DE-202007019668-U1 MEISSNER, hereinafter MEISSNER.
As for claims 3 and 21, THEER, SAHA, SMOOK teach the combination as per above.  THEER discloses that the treatment is to make pellets that can be enzymatically treated into sugars and then converted to ethanol (these are aerobic processes).  THEER/SAHA, and SMOOK do not suggest forming biogas via anaerobic processes.  MEISSNER disclose that thermally treated straw that has gone through a hammermill can be sent to a biogas plant for anaerobic fermentation [abstract].  At the time of the invention it would be obvious to take the biomass of THEER/SAHA/SMOOK which has also been treated in a hammermill and thermally to the biogas plant.  The person of ordinary skill in the art would be motivated to do so to produce biogas.  This would give a second use of the produced pellets of THEER/SAHA/SMOOK in addition to producing ethanol.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over THEER, if necessary SAHA, and if necessary SMOOK as applied to claims 1 above, and further in view of Pulping Processes by RYDHOLM, hereinafter RYDHOLM.
As for claim 23, the THEER and SAHA references both disclose the use of acid.  THEER and SAHA both use sulfuric acid for hydrolysis.  RYDHOLM discloses that hydrolysis can be done with dilute acid (including sulfuric) or without acid [pg. 665].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known hydrolysis treatment for another known hydrolysis treatment absent evidence of unexpected results.  RYDHOLM suggests that the steam/water treatment without acid can obtain similar hemicellulose removal as compared to acid as long as the temperature has been raised.  RYDHOLM suggests water only will develop its own acids [pg. 664 ‘B’].
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748